Case 1:16-cv-00107-JJM-PAS Document 99 Filed 03/20/19 Page 1 of 5 PageID #: 2780
Case 1:16-cv-00107-JJM-PAS Document 97-1 Filed 03/18/19 Page 1 of 5 PageiD #: 2766




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND



   SECURITIES AND EXCHANGE COMMISSION

                                         Plaintiff,

                         v.
                                           :Civil Action No.1:16-cv-107-M
  RHODE ISLAND COMMERCE CORPORATION
  (F/K/A RHODE ISLAND ECONOMIC
  DEVELOPMENT CORPORATION), WELLS FARGO:
  SECURITIES, LLC, PETER M. CANNAVA,
  KEITH W. STOKES, and JAMES MICHAEL SAUL,

                                         Defendants.



       FINAL JUDGMENT AS TO DEFENDANT WELLS FARGO SECURITIES, LLC

          The Securities and Exchange Commission having filed a Complaint and Defendant Wells

  Fargo Securities, LLC ("Wells Fargo" or "Defendant") having entered a general appearance;

  consented to the Court's jurisdiction over Defendant and the subject matter of this action;

  consented to entry of this Final Judgment without admitting or denying the allegations of the

  Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and waived

  any right to appeal from this Final Judgment:


                                                      I.

          IT IS HEREBY FURTHER ORDERED, ADillDGED, AND DECREED that Defendant

  is permanently restrained and enjoined from violating Sections I7(a)(2) of the Securities Act of

   1933 (the "Securities Act") [15 U.S.C. §§77q(a)(2)] in the offer or sale of any security by the use

  of any means or instruments of transpmtation or communication in interstate commerce or by
Case 1:16-cv-00107-JJM-PAS Document 99 Filed 03/20/19 Page 2 of 5 PageID #: 2781
Case 1:16-cv-00107-JJM-PAS Document 97-1 Filed 03/18/19 Page 2 of 5 PageiD #: 2767




   use of the mails, directly or indirectly, to obtain money or property by means of any untrue

   statement of a material fact or any omission of a material fact necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or othetwise: (a) Defendant's

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   pmiicipation with Defendant or with anyone described in (a).


                                                    II.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is permanently restrained and enjoined from violating Section 15B(c)(I) of the Exchange Act of

   1934 (the "Exchange Act") [15 U.S.C. §§78o-4] by directly or indirectly, by use of the mails or

   the means or instrumentalities of interstate conunerce, effecting a transaction in, or inducing or

   attempting to induce the purchase or sale of, a municipal security in contravention of the rules

   promulgated by the Municipal Securities Rulemaking Board (the "MSRB").

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

  officers, agents, servants, employees, and attorneys; and (b) other persons in active conceti or

   pmiicipation with Defendant or with anyone described in (a).

                                                   III.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant


                                                    2
Case 1:16-cv-00107-JJM-PAS Document 99 Filed 03/20/19 Page 3 of 5 PageID #: 2782
Case 1:16-cv-00107-JJM-PAS Document 97-1 Filed 03/18/19 Page 3 of 5 PageiD #: 2768




   is permanently restrained and enjoined from violating Rule G-17 of the MSRB in the conduct of

   municipal securities activities or municipal advisory activities by failing to deal fairly with all

   persons or by engaging in any deceptive, dishonest or unfair practice.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive achml notice of this Final Judgment by personal service or otherwise: (a) Defendant's

   officers, agents, servants, employees, and attorneys; and (b) other persons in active conce1t or

   participation with Defendant or with anyone described in (a).

                                                    IV.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is liable for a civil penalty in the amount of$812,500 pursuant to Section 20(d) of the Securities

  Act and Section 21(d)(3) of the Exchange Act [15 U.S.C. §77t(d); §78u(d)(3)]. Defendant shall

   satisfy this obligation by paying $812,500 to the Securities and Exchange Commission within 14

   days after entry of this Final Judgment.

          Defendant may transmit payment electronically to the Commission, which will provide

   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

   from a bank account via Pay.gov through the SEC website at

   http://www.sec.gov/aboutloffices/ofm.htm. Defendant may also pay by ce1tified check, bank

  cashier's check, or United States postal money order payable to the Securities and Exchange

  Commission, which shall be delivered or mailed to:

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacA1thur Boulevard
          0 k:lahoma City, 0 K 73169


                                                     3
Case 1:16-cv-00107-JJM-PAS Document 99 Filed 03/20/19 Page 4 of 5 PageID #: 2783
 Case 1:16-cv-00107-JJM-PAS Document 97-1 Filed 03/18/19 Page 4 of 5 PageiD #: 2769



   and shall be accompanied by a letter identifying the case title, civil action number, and name of

   this Cmnt; Wells Fargo's name as a defendant in this action; and specifying that payment is

   made pursuant to this Final Judgment.

           Defendant shall simultaneously transmit photocopies of evidence of payment and case

   identifYing information to the Commission's counsel in this action. By making this payment,

   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

   of the funds shall be returned to Defendant.

           The Commission may enforce the Court's judgment by moving for civil contempt (and/or

   tlu·ough other collection procedures authorized by law) at any time after 14 days following entry

   of this Final Judgment. Defendant shall pay post judgment interest on any delinquent amounts

   pursuant to 28 U.S. C.§ 1961. The Commission shall hold the funds, together with any interest

   and income earned thereon (collectively, the "Fund"), pending further order of the Comt.

          The Commission may propose a plan to distribute the Fund subject to the Court's

   approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

   provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Comt shall retain

  jurisdiction over the administration of any distribution of the Fund. If the Commission staff

   determines that the Fund will not be distributed, the Commission shall send the funds paid

   pursuant to this Final Judgment to the United States Treasury.

          Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

   paid as civil penakies pursuant to this Judgment shall be treated as penalties paid to the

   government for all purposes, including all tax purposes. To preserve the deterrent effect of the

   civil penaky, Defendant shall not, after offset or reduction of any award of compensatory

   damages in any Related Investor Action based on Defendant's payment of disgorgement in this

                                                    4
Case 1:16-cv-00107-JJM-PAS Document 99 Filed 03/20/19 Page 5 of 5 PageID #: 2784
Case 1:16-cv-00107-JJM-PAS Document 97-1 Filed 03/18/19 Page 5 of 5 PageiD #: 2770



   action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

   compensatory damages award by the amount of any pat1 of Defendant's payment of a civil

   penalty in this action (''Penalty Offset"). Ifthe court in any Related Investor Action grants such

   a Penalty Offset, Defendant shall, within 30 days after entry of a fmal order granting the Penalty

   Offset, notify the Commission's counsel in this action and pay the amount of the Penalty Offset

   to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

   not be deemed an additional civil penalty and shall not be deemed to change the amount of the

   civil penalty imposed in this Judgment. For purposes of this paragraph, a "Related Investor

  Action" means a private damages action brought against Defendant by or on behalf of one or

  more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                      v.
          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

  shall comply with all of the undertakings and agreements set fm1h therein.

                                                     VI.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Cow1 shall retain

  jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                     VII.

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Final Jud                        d without further notice.




                                                       5
